DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the second dielectric adjacent to a non-doped portion of the second structure, as claimed in claim 8, is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 34, line 18: Change “include” to “includes” for subject-verb agreement.
Page 9, paragraph 42, line 2: Change “dialectic” to “dielectric”.
Page 11, paragraph 49, line 2: Change “dialectic” to “dielectric”.
Page 13, paragraph 57, line 2: Change “opening 308” to “openings 308 and 309”.
Page 13, paragraph 58: Review this paragraph—there are a number of errors in reference numbers and wording.
Page 15, paragraph 66: After “306”, add “to form openings 308 and 309”.
Page 15, paragraph 67: Review this paragraph—there are a number of errors in reference numbers and wording.
Pages 16-17, paragraph 73: Review this paragraph—there are a number of errors in reference numbers and wording.  In particular, is the description specific to opening 320 or also opening 324?  Note that reference number 304 is a channel, not a substrate, as noted in this paragraph in two places.
Page 18, paragraph 77, lines 5 and 6: Change 328 to 330 in each line—compare with Figure 3U.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:

Claim 1, line 3: Add “first” before “dielectric”.
Claims 2-7 are objected to for depending from an objected-to base claim.
Claim 8, line 2: Add “first” before “dielectric” because a second dielectric is later defined.
Claim 8, line 3: Add “first” before “dielectric”.
Claims 9-14 are objected to for depending from an objected-to base claim.
Claim 15, line 6: Add “first” before “dielectric” because a second dielectric is later defined.
Claim 15, line 7: Add “first” before “dielectric”.
Claims 16-20 are objected to for depending from an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-7, 9-14, and 16-20 are rejected for depending from their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari, U.S. Pat. No. 10,090,415, Figure 14, and further in view of Orui, Figure 1 or Lee, U.S. Pat. Pub. No. 2017/0294459, Figure 1E.
Hekmatshoartabari Figure 14:

    PNG
    media_image1.png
    155
    321
    media_image1.png
    Greyscale

Orui, Figure 1:

    PNG
    media_image2.png
    313
    460
    media_image2.png
    Greyscale

Lee, Figure 1E:

    PNG
    media_image3.png
    263
    624
    media_image3.png
    Greyscale


Orui Figure 1 discloses bottom-gate thin film transistor (TFT) comprising: a first structure (50) adjacent to the gate dielectric (4), the first structure (50) comprising a first material; a second structure (51) adjacent to the first structure (50), the second structure (50) comprising a second material wherein the second material is doped.  Orui specification ¶¶ 50-57.  Orui also states that its design may be used in a top-gate TFT.  Id. ¶ 137.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Orui two-layer structure because the modification would have involved a selection of a known material based on its suitability for its intended use.

Regarding claim 2, which depends from claim 1: Hekmatshoartabari discloses that the dielectric material includes one or more of: Si, O, C, F, Hf, Zr, Al, N, Ta, Ti, Y, or La.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (5) in Figure 1 would be suitable for the dielectric (5) in Figure 8); col. 5, ll. 58-65 (Si, O, N).
Regarding claim 3, which depends from claim 1: Orui discloses that the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al, and wherein the second material is doped with one or more of: O, F, H, Br, N, C, Cl, or B.  Orui specification ¶¶ 55-57 (In, Ga, Zn, O for the first material, and F, Cl, or other suitable halogen for the second material).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Orui or Lee, with evidence from Shih, U.S. Pat. Pub. No. 2017/0162710, Figure 1.
Shih Figure 1:

    PNG
    media_image4.png
    487
    530
    media_image4.png
    Greyscale

Regarding claim 4, which depends from claim 1: Hekmatshoartabari discloses that the second dielectric comprises a dielectric material which includes one or more of: HfO2, Al2O3, Ta2O5, TiO2, SiN, SiON, SiO2, SiAlOx, HfSiOx, HfAlOx, AlN, ZrOx, HfZrOx, ZrAlOx, SiAlOx, Y2O3, La2O3, HfYOx, HfLaOx, SiOC, SiAlC, SiC, SiAlN, HfTiOx, or AlTiOx.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide).  Hekmatshoartabari does not specifically state that the second dielectric is a high-k dielectric material.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Orui or Lee, and further in view of Codama, U.S. Pat. No. 5,904,508, Figures 2C, 2D.
Codama, Figures 2C, 2D:

    PNG
    media_image5.png
    271
    419
    media_image5.png
    Greyscale

Regarding claim 5, which depends from claim 1:  Hekmatshoartabari discloses that the second dielectric (15) includes one or more of: Hf, Si, O, Zr, Al, N, Ta, Ti, Y, La, or C, Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide), but is silent as to the materials of the spacer (51).
Codama Figures 2C and 2D disclose a spacer (112, 113) that is made from silicon oxide.  Codama specification, col. 5, ll. 28-34.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Orui or Lee, and further in view of Hekmatshoartabari, Figure 7.
Hekmatshoartabari Figure 7:

    PNG
    media_image6.png
    158
    338
    media_image6.png
    Greyscale

Regarding claim 6, which depends from claim 1: The combination discloses that the first structure (Orui (50)) has a thickness that is greater than the second structure (Orui (51)), and wherein the second structure has a thickness in a range of 5 nm to 30 nm (50-300 Angstrom), Orui specification ¶ 65, resulting in an overlap of the claimed ranges of 10-1000 Angstrom for the first structure and 10-400 Angstrom for the second structure.  See also id. ¶ 81 (10 nm to 100 nm (100-1,000 Angstrom) for the first structure (50) and 5 nm to 30 nm (50-300 Angstrom) for the second structure (51). Hekmatshoartabari Figures 8-14 are silent as to the thickness of gate (45), but Hekmatshoartabari discloses that the gate (20) in its Figure 7 has a thickness in a range of 1-1000 nm, Hekmatshoartabari, col. 7, ll. 42-55, which overlaps the claimed range of 5 nm to 20 nm.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify the combination to incorporate the Hekmatshoartabari gate thickness because the modification would have involved a selection of a known design based on its suitability for its intended use.
Id. col. 7, ll. 42-55 (Cr, Cu, W, Pt, Al, Pd, Ru, Ni, Ir for gate (20)); col. 14, ll. 16-36 (Cr, Ni, and Ti for contacts (40a, 40b).  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Hekmatshoartabari Figures 1-7 design materials for the gate and contact because the modification would have involved a selection of known materials based on its suitability for its intended use.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari, and further in view of Lee.
Regarding claim 8: Hekmatshoartabari Figure 14, which is the product of a process shown in Figures 8-14 discloses a top-gate thin film transistor (TFT) comprising: a dielectric (5) comprising a dielectric material (silicon oxide or silicon nitride); a first structure (10, 25a, 25b, 30a, 30b) adjacent to the dielectric (5), the first structure comprising a first material, wherein the first material is doped; a second dielectric (15) adjacent to the first structure; a gate (45) comprising a metal, wherein the gate is (45) adjacent to the second dielectric (15); a spacer (51) partially adjacent to the gate (45) and the second dielectric (15); and a contact (40a, 40b) adjacent to the spacer (51).  Hekmatshoartabari specification, col.14, l. 37 – col. 16, l. 24; col. 5, l. 32-67; col. 7, ll. 30-41; 66-67; col. 9, ll. 8-15.  Hekmatshoartabari does not disclose a second 
Lee Figure 1E, which is the product of a process shown in Figures 1A-1E, discloses a top-gate TFT (TFT1) comprising: a dielectric (12) comprising a dielectric material (silicon oxide or silicon nitride); a first structure (141) adjacent to the dielectric (12), the first structure (141) comprising a first material (poly-Si); a second structure (16) adjacent to the first structure (141), the second structure (16) comprising a second material (α-Si), wherein the second material is partially doped (at doped region (162)); a second dielectric (131) adjacent to the second structure (16); a gate (121) comprising a metal, wherein the gate (121) is adjacent to the second dielectric (131); and a contact (171, 172) adjacent to the gate (121) and second dielectric (131).  Lee specification ¶¶ 23-36.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Lee structure because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 9, which depends from claim 8: Hekmatshoartabari discloses that the dielectric material includes one or more of: Si, O, C, F, Hf, Zr, Al, N, Ta, Ti, Y, or La.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (5) in Figure 1 would be suitable for the dielectric (5) in Figure 8); col. 5, ll. 58-65 (Si, O, N).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Lee, and further in view of Usagawa, U.S. Pat. Pub. No. 2016/0097731.

Lee Figures 3A-3F disclose a related embodiment in which the partially doped material (16) is n-type amorphous silicon, id. ¶ 30, but is silent as to the specific dopant.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee n-type dopant in the combination because the modification would have involved a selection of a known type of material based on its suitability for its intended use.  See Hekmatshoartabari specification, col. 8, ll. 26-37 (arsenic, antimony, and phosphorus as n-type dopants).
Usagawa discloses the use of nitrogen and phosphorus as n-type dopants.  Usagawa specification ¶ 202.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Usagawa n-type dopant in the combination because the modification would have involved a selection of a known type of material based on its suitability for its intended use.
Regarding claim 10, which depends from claim 8: Lee discloses the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al, Lee specification ¶ 23, but is silent as to the doping material.
Lee Figures 3A-3F disclose a related embodiment in which the partially doped material (16) is n-type amorphous silicon, id. ¶ 30, but is silent as to the specific dopant.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee n-type dopant in the combination because the modification See Hekmatshoartabari specification, col. 8, ll. 26-37 (arsenic, antimony, and phosphorus as n-type dopants).
Usagawa discloses the use of nitrogen and phosphorus as n-type dopants.  Usagawa specification ¶ 202.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Usagawa n-type dopant in the combination because the modification would have involved a selection of a known type of material based on its suitability for its intended use.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Lee, with evidence from Shih.
Regarding claim 11, which depends from claim 8: Hekmatshoartabari discloses that the second dielectric comprises a dielectric material which includes one or more of: HfO2, Al2O3, Ta2O5, TiO2, SiN, SiON, SiO2, SiAlOx, HfSiOx, HfAlOx, AlN, ZrOx, HfZrOx, ZrAlOx, SiAlOx, Y2O3, La2O3, HfYOx, HfLaOx, SiOC, SiAlC, SiC, SiAlN, HfTiOx, or AlTiOx.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide).  Hekmatshoartabari does not specifically state that the second dielectric is a high-k dielectric material.
Shih discloses a transistor device in which the gate dielectric (3), which corresponds to the second dielectric, uses silicon nitride which is a high-k dielectric material.  Shih specification ¶ 31.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Lee, and further in view of Codama.
Regarding claim 12, which depends from claim 8:  Hekmatshoartabari discloses that the second dielectric (15) includes one or more of: Hf, Si, O, Zr, Al, N, Ta, Ti, Y, La, or C, Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide), but is silent as to the materials of the spacer (51).
Codama Figures 2C and 2D disclose a spacer (112, 113) that is made from silicon oxide.  Codama specification, col. 5, ll. 28-34.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Codama spacer material because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari and Orui or Lee, and further in view of Hekmatshoartabari, Figure 7.
Regarding claim 13, which depends from claim 8: The combination discloses that the first structure (Orui (50)) has a thickness that is greater than the second structure (Orui (51)), and wherein the second structure has a thickness in a range of 5 nm to 30 nm (50-300 Angstrom), Orui specification ¶ 65, resulting in an overlap of the claimed ranges of 10-1000 Angstrom for the first structure and 10-400 Angstrom for the second structure.  See also id. ¶ 81 (10 nm to 100 nm (100-1,000 Angstrom) for the first structure (50) and 5 nm to 30 nm (50-300 Angstrom) for the second structure (51). Hekmatshoartabari Figures 8-14 are silent as to the thickness of gate (45), but 
Regarding claim 14, which depends from claim 8: Hekmatshoartabari Figures 8-14 do not disclose the metal of the gate and the contact.  However, Hekmatshoartabari Figures 1-7 disclose that the metal of the gate (20) and the contact (40a, 40b) include one or more of: Ti, N, Ta, W, C, Pt, Cr, Hf, Ir, Ru, Mo, In, O, Al, Zn, Cu, or Au.  Id. col. 7, ll. 42-55 (Cr, Cu, W, Pt, Al, Pd, Ru, Ni, Ir for gate (20)); col. 14, ll. 16-36 (Cr, Ni, and Ti for contacts (40a, 40b).  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Hekmatshoartabari Figures 1-7 design materials for the gate and contact because the modification would have involved a selection of known materials based on its suitability for its intended use.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, U.S. Pat. Pub. No. 2011/0145421, Figure 1, and further in view of Roe, U.S. Pat. No. 8,346,954, Figure 9, Hekmatshoartabari, and Orui or Lee.



    PNG
    media_image7.png
    500
    517
    media_image7.png
    Greyscale

Roe, Figure 9:
    PNG
    media_image8.png
    619
    516
    media_image8.png
    Greyscale

Regarding claim 15: Yao Figure 1 discloses a system (100) comprising: a processor (135); a memory (140) coupled to the processor (135), wherein the system 
Roe Figure 9 discloses a computer system comprising a display (907), memory (903), and a processor (901), the processor (901) including transistors to execute logic functions.  Roe specification, col. 7, l. 44 – col. 9, l. 17.  The display may include thin film transistors, id. col. 9, ll. 43-46, thus disclosing that the one or more transistors are coupled to a thin film transistor device.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Roe design in Yao because Roe discloses the use of transistors in the processor to communicate and control other parts of the computing system, such as the memory and the display, which would include the thin film transistors in the display.
Hekmatshoartabari Figure 14, which is the product of a process shown in Figures 8-14, discloses a top-gate thin film transistor (TFT) device comprising: a dielectric (5) comprising a dielectric material (silicon oxide or silicon nitride); a first structure (10, 25a, 25b, 30a, 30b) adjacent to the dielectric (5), the first structure comprising a first material (silicon), wherein the first material is partially doped; a second dielectric (15) adjacent to the first structure (10, 25a, 25b, 30a, 30b); a gate (45) comprising a metal adjacent to the second dielectric (15); a spacer (51) partially adjacent to the gate (45) and the Id. col. 4, ll. 9-17.
Orui Figure 1 discloses bottom-gate thin film transistor (TFT) device comprising: a first structure (50) adjacent to the gate dielectric (4), the first structure (50) comprising a first material; a second structure (51) adjacent to the first structure (50), the second structure (50) comprising a second material wherein the second material is doped.  Orui specification ¶¶ 50-57.  Orui also states that its design may be used in a top-gate TFT.  Id. ¶ 137.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Orui two-layer structure because the modification would have involved a selection of a known material based on its suitability for its intended use in display devices.  Id. ¶ 48.
Lee Figure 1E, which is the product of a process shown in Figures 1A-1E, discloses a top-gate TFT (TFT1) device comprising: a dielectric (12) comprising a dielectric material (silicon oxide or silicon nitride); a first structure (141) adjacent to the dielectric (12), the first structure (141) comprising a first material (poly-Si); a second structure (16) adjacent to the first structure (141), the second structure (16) comprising 
Regarding claim 16, which depends from claim 15: Hekmatshoartabari discloses that the dielectric material includes one or more of: Si, O, C, F, Hf, Zr, Al, N, Ta, Ti, Y, or La.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (5) in Figure 1 would be suitable for the dielectric (5) in Figure 8); col. 5, ll. 58-65 (Si, O, N).
Regarding claim 17, which depends from claim 15: Orui discloses that the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al, and wherein the second material is doped with one or more of: O, F, H, Br, N, C, Cl, or B.  Orui specification ¶¶ 55-57 (In, Ga, Zn, O for the first material, and F, Cl, or other suitable halogen for the second material).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Hekmatshoartabari, and Lee, and further in view of Usagawa.
Regarding claim 17, which depends from claim 15: If Lee is used in the combination, then Lee discloses the first and second materials include one or more of: In, Ga, Zn, O, Y, Sn, Ge, Si, Mo, Se, W, S, Te, Cu, Co, Nb, Ni, or Al, Lee specification ¶ 23, but is silent as to the doping material.
id. ¶ 30, but is silent as to the specific dopant.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee n-type dopant in the combination because the modification would have involved a selection of a known type of material based on its suitability for its intended use.  See Hekmatshoartabari specification, col. 8, ll. 26-37 (arsenic, antimony, and phosphorus as n-type dopants).
Usagawa discloses the use of nitrogen and phosphorus as n-type dopants.  Usagawa specification ¶ 202.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Usagawa n-type dopant in the combination because the modification would have involved a selection of a known type of material based on its suitability for its intended use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Hekmatshoartabari, and Orui or Lee, with evidence from Shih.
Regarding claim 18, which depends from claim 15: Hekmatshoartabari discloses that the second dielectric comprises a dielectric material which includes one or more of: HfO2, Al2O3, Ta2O5, TiO2, SiN, SiON, SiO2, SiAlOx, HfSiOx, HfAlOx, AlN, ZrOx, HfZrOx, ZrAlOx, SiAlOx, Y2O3, La2O3, HfYOx, HfLaOx, SiOC, SiAlC, SiC, SiAlN, HfTiOx, or AlTiOx.  Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide).  Hekmatshoartabari does not specifically state that the second dielectric is a high-k dielectric material.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Hekmatshoartabari, and Orui or Lee, and further in view of Codama.
Regarding claim 19, which depends from claim 15:  Hekmatshoartabari discloses that the second dielectric (15) includes one or more of: Hf, Si, O, Zr, Al, N, Ta, Ti, Y, La, or C, Hekmatshoartabari specification, col. 14, ll. 51-57 (stating that dielectric (15) in Figure 1 would be suitable for the dielectric (15) in Figure 8); col. 7, ll. 30-37 (dielectric 15 may be composed of any oxide, nitride and/or oxynitride, including silicon nitride and/or silicon oxide), but is silent as to the materials of the spacer (51).
Codama Figures 2C and 2D disclose a spacer (112, 113) that is made from silicon oxide.  Codama specification, col. 5, ll. 28-34.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify Hekmatshoartabari to incorporate the Codama spacer material because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Roe, Hekmatshoartabari, and Orui or Lee, and further in view of Hekmatshoartabari Figure 7.
Regarding claim 6, which depends from claim 1: The combination discloses that the first structure (Orui (50)) has a thickness that is greater than the second structure (Orui (51)), and wherein the second structure has a thickness in a range of 5 nm to 30 nm (50-300 Angstrom), Orui specification ¶ 65, resulting in an overlap of the claimed ranges of 10-1000 Angstrom for the first structure and 10-400 Angstrom for the second See also id. ¶ 81 (10 nm to 100 nm (100-1,000 Angstrom) for the first structure (50) and 5 nm to 30 nm (50-300 Angstrom) for the second structure (51). Hekmatshoartabari Figures 8-14 are silent as to the thickness of gate (45), but Hekmatshoartabari discloses that the gate (20) in its Figure 7 has a thickness in a range of 1-1000 nm, Hekmatshoartabari, col. 7, ll. 42-55, which overlaps the claimed range of 5 nm to 20 nm.  One having ordinary skill in the art at a time before the effective filing date would motivated to modify the combination to incorporate the Hekmatshoartabari gate thickness because the modification would have involved a selection of a known design based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897